Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/22/2021.  Claims 1 and 3-12 are currently pending, of which claims 11 and 12 are withdrawn.
Response to Amendment & Arguments
The rejection of claims 1, 3, 4, 7, 8 and 10 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,870,820 is withdrawn in view of the above amendment.  The patented claims fail to recite or suggest the printed region(s) comprising an ink polymer as instantly claimed.  
The rejection of claims 1 and 3-10 under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (CA 2,903,528 A1) is withdrawn in view of the above amendment.  However, the current rejection also utilizes new references, Gummeson (US 2002/0198289) and Catalfamo et al. (US 2008/0139440), in addition to Brandt et al. under a new ground(s) of rejection which renders obvious instant claims 1 and 3-10.  See the new 103 rejection, below.
Applicant’s arguments with respect to the 102 rejection over Brandt et al. on pages 5-6 of the present response have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current grounds of rejection further utilizes Gummeson and Catalfamo et al. as secondary references in combination with Brandt et al. as a primary reference in order to meet the newly claimed and argued presence of specific ink polymer(s) in at least one printed region of the water-soluble substrate.  See the new 103 rejection, below. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In claim 1, Applicant is suggested to amend the phrase “wherein the bittering agent coated on” to read as “wherein the bittering agent is coated on” in order to improve grammar and clarity in the claim.
Also in claim 1, note that the ink polymer alternative limitation recites duplicate selections of species since “wherein the ink polymer is selected from the group consisting of (meth)acrylate units, cycloaliphatic ether units or (meth)acrylate units or cycloaliphatic ether units” amounts to merely a selection of (meth)acrylate units or cycloaliphatic ether units.  Claim 9 is also objected to for the same reason.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (CA 2,903,528 A1, hereinafter Brandt) in view of Gummeson (US 2002/0198289) and/or Catalfamo et al. (US 2008/0139440, hereinafter Catalfamo). 
As to claim 1, Brandt teaches a water-soluble package comprising a bittering agent, a water-soluble substrate enclosing a composition, and a printed region (water soluble unit dose articles comprising an aversive agent and at least one internal compartment comprising a detergent or cleaning composition surrounded and sealed by a water soluble film, abstract and page 1 line 29 to page 2 line 7; the aversive agent comprises a bittering agent, page 6 line 5; the water-soluble unit dose article comprises 
Brandt fails to teach the printed region includes a specific ink polymer selected from (meth)acrylate units or cycloaliphatic ether units.  
However, Gummeson teaches a curable ink jet composition for applying an image on an article/substrate (abstract) comprising a UV curable resin, i.e., ink polymer, including urethane acrylate resins and acrylic resins, i.e., (meth)acrylate units, in view of their simplicity/flexibility in the ink jet printing process, their degree of UV durability, and/or discoloring resistance (para. 0031-0033, 0038 and 0040), or including cycloaliphatic epoxy resins, i.e., cycloaliphatic ether units, (para. 0039).  Gummeson further teaches and contemplates polymeric films as suitable substrates for the ink jet composition (para. 0079, 0082, 0083, and 0087).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide (meth)acrylate and/or cycloaliphatic ether unit-containing polymers in an ink jet printing composition as taught by Gummeson as an ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.  
Furthermore, Catalfamo teaches improving the visual perceptibility of images of water-soluble printed films for unit dose detergent products (abstract and para. 0062-0064) where the printed film forms the outer wall of the unit dose article (para. 0006, 0007, and 0064), is capable of being disposed via flexographic techniques and/or ink jet printing techniques (para. 0063), and preferred polymers for use as the material of the printed film include acrylic acid, polyacrylates, and acrylate copolymers (para. 0053 and 0062), i.e., acrylate polymers which meet the claimed (meth)acrylate units.
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide (meth)acrylate unit-containing polymers in a printing composition as taught by Catalfamo as a flexographic or ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.  
As to claim 3, Brandt teaches the water-soluble substrate includes polyvinyl alcohol (page 10 line 26 and page 11 lines 1-2), a modified polyvinyl alcohol (page 11 lines 13-24), polyvinyl acetate (page 10 line 28), carboxymethylcellulose (page 10 line 32) or hydroxypropyl methyl cellulose (page 10 line 32 to page 11 line 2). 
As to claim 4, Brandt teaches the bittering agent is denatonium benzoate or denatonium saccharide (page 6 lines 5-13). 
As to claims 5 and 6, Brandt teaches the water-soluble package includes a powdering coating and the powder coating includes a powdered lubricating agent, wherein the powdered lubricating agent is talc (the aversive agent is in the form of particles comprising a carrier such as talc with the aversive agent, page 5 lines 9-10 and claim 8; see also the embodiment on page 18 describing a “first unit dose article” dusted with particles comprising a carrier material and the aversive agent).  The disclosed carrier in the reference reads on the claimed lubricating agent. 
As to claim 7, Brandt teaches the composition enclosed by the water-soluble package is a dish-washing detergent composition or a laundry detergent composition (page 14 lines 10-25). 
As to claim 8, Brandt teaches the water-soluble package includes two or more compartments (see the discussion of at least two compartments at page 2 lines 18-30), at least one of the compartments being arranged to enclose the composition (the composition is comprised in at least one of the compartments in a multi-compartment orientation, page 2 lines 31-33).
As to claim 9, Brandt teaches a water-soluble enclosure comprising a water-soluble substrate configured to form a cavity for a composition enclosed by the substrate (a water soluble unit dose article comprising a water-soluble film, manufactured such that a first film is shaped to comprise an open compartment into which a composition is added and a second film is then laid over the first film to close and seal the opening of the compartment, abstract and page 2 lines 3-17).  Brandt teaches the water-soluble substrate has an exterior surface with at least one printed region (the water-soluble unit dose article comprises an area of print, i.e., a printed region, on the film, preferably on the outside of the film, printed using flexographic techniques and/or ink jet printing techniques, and conveys information such as instructions, an image and/or to render the article opaque, page 14 lines 1-8).  Brandt teaches a bittering agent is coated on an exterior surface of the water-soluble substrate in the printed region(s) (an aversive agent is present on the outside of the water soluble film, page 1 lines 20-22, and is applied to a surface of the unit dose article by spraying, printing, atomizing, dusting, powdering, coating, painting or otherwise depositing directly onto the water-soluble film and/or the finished unit dose article, page 4 lines 21-24; the aversive agent comprises a bittering agent, page 6 line 5).  
Brandt fails to teach the printed region includes a specific ink polymer selected from (meth)acrylate units or cycloaliphatic ether units.  
However, Gummeson teaches a curable ink jet composition for applying an image on an article/substrate (abstract) comprising a UV curable resin, i.e., ink polymer, including urethane acrylate resins and acrylic resins, i.e., (meth)acrylate units, in view of their simplicity/flexibility in the ink jet printing process, their degree of UV durability, and/or discoloring resistance (para. 0031-0033, 0038 and 0040), or including cycloaliphatic epoxy resins, i.e., cycloaliphatic ether units, (para. 0039).  Gummeson further teaches and contemplates polymeric films as suitable substrates for the ink jet composition (para. 0079, 0082, 0083, and 0087).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide (meth)acrylate and/or cycloaliphatic ether unit-containing polymers in an ink jet printing composition as taught by Gummeson as an ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble film suitable for production into a water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.
Furthermore, Catalfamo teaches improving the visual perceptibility of images of water-soluble printed films for unit dose detergent products (abstract and para. 0062-0064) where the printed film forms the outer wall of the unit dose article (para. 0006, 0007, and 0064), is capable of being disposed via flexographic techniques and/or ink jet printing techniques (para. 0063), and preferred polymers for use as the material of the printed film include acrylic acid, polyacrylates, and acrylate copolymers (para. 0053 and 0062), i.e., acrylate polymers which meet the claimed (meth)acrylate units.
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide (meth)acrylate unit-containing polymers in a printing composition as taught by Catalfamo as a flexographic or ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble film suitable for production into a water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.  
As to claim 10, Brandt teaches a water-soluble substrate including a bittering agent (water soluble unit dose articles comprising a water-soluble film and an aversive agent, abstract and page 1 line 29 to page 2 line 7; the aversive agent comprises a bittering agent, page 6 line 5).  Brandt teaches the water-soluble substrate has an exterior surface with at least one printed region (the water-soluble unit dose article comprises an area of print, i.e., a printed region, on the film, preferably on the outside of the film, printed using flexographic techniques and/or ink jet printing techniques, and conveys information such as instructions, an image and/or to render the article opaque, page 14 lines 1-8).  Brandt teaches the bittering agent is coated on an exterior surface of the water-soluble substrate in the printed region(s) (the aversive agent is present on the outside of the water soluble film, page 1 lines 20-22, and is applied to a surface of the unit dose article by spraying, printing, atomizing, dusting, powdering, coating, painting or otherwise depositing directly onto the water-soluble film and/or the finished unit dose article, page 4 lines 21-24).  
Brandt fails to teach the printed region includes a specific ink polymer selected from (meth)acrylate units, cycloaliphatic ether units, or (meth)acrylate units and cycloaliphatic ether units.  
However, Gummeson teaches a curable ink jet composition for applying an image on an article/substrate (abstract) comprising a UV curable resin, i.e., ink polymer, including urethane acrylate resins and acrylic resins, i.e., (meth)acrylate units, in view of their simplicity/flexibility in the ink jet printing process, their degree of UV durability, and/or discoloring resistance (para. 0031-0033, 0038 and 0040), or including cycloaliphatic epoxy resins, i.e., cycloaliphatic ether units, (para. 0039).  Gummeson further teaches and contemplates polymeric films as suitable substrates for the ink jet composition (para. 0079, 0082, 0083, and 0087).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide (meth)acrylate and/or cycloaliphatic ether unit-containing polymers in an ink jet printing composition as taught by Gummeson as an ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.  
Furthermore, Catalfamo teaches improving the visual perceptibility of images of water-soluble printed films for unit dose detergent products (abstract and para. 0062-0064) where the printed film forms the outer wall of the unit dose article (para. 0006, 0007, and 0064), is capable of being disposed via flexographic techniques and/or ink jet printing techniques (para. 0063), and preferred polymers for use as the material of the printed film include acrylic acid, polyacrylates, and acrylate copolymers (para. 0053 and 0062), i.e., acrylate polymers which meet the claimed (meth)acrylate units.
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide (meth)acrylate unit-containing polymers in a printing composition as taught by Catalfamo as a flexographic or ink jet printing material in Brandt in order to successfully obtain an area of print on the water-soluble unit dose article in order to convey an image or usage instructions of the water-soluble unit dose article.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 30, 2021